United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2481
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                John Joseph Sanford,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                  ____________

                           Submitted: February 12, 2020
                             Filed: February 27, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      John Sanford appeals after he pled guilty to a firearm offense and the district
     1
court imposed a prison term within the advisory sentencing guideline range. His

         1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), suggesting
that the district court erred in overruling Sanford’s objection to the calculation of his
base offense level under U.S.S.G. § 2K2.1(a)(2), based on his two prior Iowa
convictions; denying his request for a downward departure under U.S.S.G. § 5K2.13
(significantly diminished mental capacity); and denying his request for credit for time
served.

       We conclude that the district court properly calculated the base offense level
because Sanford’s prison records established that he was imprisoned on his Iowa
convictions within 15 years of the instant offense. See U.S.S.G. § 2K2.1(a)(2) &
comment. (n.10), 4A1.1(a) & comment. (n.1). We further conclude that the district
court correctly determined that the Bureau of Prisons—not the district court—has
discretion to credit Sanford for time he had served on related state charges, see United
States v. Wilson, 503 U.S. 329 (1992), and that Sanford was not entitled to credit at
sentencing for time he had served on an unrelated charge. We decline to review the
district court’s denial of Sanford’s request for a downward departure, as the court
considered the request and denied it because Sanford had failed to substantiate his
claim of diminished capacity. See United States v. Utlaut, 497 F.3d 843, 845-46 (8th
Cir. 2007).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we have found no non-frivolous issues. The clerk’s order of August
19, 2019, treated counsel’s Anders brief as an implicit motion for leave to withdraw.
Accordingly, we affirm and grant counsel leave to withdraw.
                       ______________________________




                                          -2-